FILED
                           NOT FOR PUBLICATION                              OCT 19 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ARTURO CORNEJO NORIANUEVA,                       No. 08-71385

             Petitioner,                         Agency No. A095-689-986

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER JR., Attorney General,

             Respondent,




                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted October 6, 2010
                            San Francisco, California

Before: BEEZER, KLEINFELD, and GRABER, Circuit Judges.

       We review the order of the Board of Immigration Appeals determining that

Arturo Cornejo Norianueva is statutorily ineligible for cancellation of removal

under 8 U.S.C. § 1229b(b)(1)(B) and (C). Cornejo, an undocumented alien, signed

a plea agreement in 2004 pleading guilty to knowing possession of a firearm by an



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
illegal alien in violation of 18 U.S.C. § 922(g)(5). The Board concluded that

Cornejo’s 2004 conviction was (1) an aggravated felony and (2) a firearms offense,

rendering Cornejo statutorily ineligible for cancellation of removal. 8 U.S.C. §§

1229b(b)(1)(B) & (C); 1101(f)(8); 1227(a)(2).




       Cornejo is statutorily ineligible for cancellation of removal because he has

not been a person of “good moral character” during the 10 years immediately

preceding his application. 8 U.S.C. § 1229b(1)(B). A person shall not be found to

have good moral character if he has at any time been convicted of an aggravated

felony. 8 U.S.C. § 1101(f)(8). Cornejo’s 2004 conviction under 18 U.S.C. §

922(g)(5) qualifies as an aggravated felony. Under Taylor v. United States, 495

U.S. 575 (1990), if every conviction under the statute of conviction is also a

conviction for the purposes of the Immigration and Nationality Act, then the

inquiry ends with the fact of conviction, which “perforce qualifies” as the INA

offense. Carlos-Blaza v. Holder, 611 F.3d 583, 587 (9th Cir. 2010). The INA

includes in its definition of an aggravated felony “an offense described in . . .

section 922(g)(1), (2), (3), (4), or (5) . . . of title 18 (relating to firearms offenses).”

8 U.S.C. § 1101(a)(43)(E)(ii). Cornejo was convicted under 18 U.S.C. §




                                              2
922(g)(5); therefore, he was convicted of an aggravated felony and is statutorily

ineligible for cancellation of removal.




      We therefore need not reach the alternative argument that Cornejo’s

conviction is also a firearms offense under the modified categorical approach.




      PETITION DENIED.




                                          3